Citation Nr: 0420501	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 RO decision that denied 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a)).  

Pursuant to VCAA, VA is obligated to make additional efforts 
in verifying the veteran's claimed service stressors.  

The veteran reported three stressors while serving aboard the 
USS Leonard F. Mason.  One incident occurred in July 1969 and 
involved the accidental Bombing of an allied vessel.  The 
second incident involved firing at North Vietnam with the 
deck guns at close range during the winter of 1969.  The 
third incident occurred in the monsoon season in 1969 when 
the USS Leonard F. Mason was pulling fire support at the 
mouth of the Saigon River.  

It is noted that the RO attempted verification by contacting 
the U.S. Army Records Management & Declassifications Agency.  
It is unclear exactly what stressors were to be verified.  In 
a July 2001 response, the agency noted that they were unable 
to confirm certain incidents that the veteran claimed 
occurred in July and January and February 1969.  The U.S. 
Army Records Management & Declassifications Agency stated 
that to conduct further searches the veteran must provide a 
specific date within a 60 day time period for each incident.  
Since this statement was received, the veteran has indicated 
that he may have provided the wrong dates when indicating 
when his stressors occurred.  See November 2001 Notice of 
Disagreement.  He has related that instead of occurring in 
1969, thethree stressors may have occurred between January 
and May 1970.  In addition, he mentioned that the stressors 
occurred during Operation Game Warden.  On remand, another 
attempt should be made to verify the veteran's stressors.  
Following this action, the veteran should be afforded another 
VA examination. 

Accordingly the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should forward all information 
furnished by the veteran with regard to 
his active service, and the alleged 
stressor event(s) he experienced therein, 
to the United States Armed Service Center 
for Research of Unit Records (USASCRUR), 
for verification of the nature of his 
service and of the event(s) cited by him 
as stressor incidents.  Following receipt 
of a response from USASCRUR, the RO 
should identify those stressor or 
stressor events, if any, that have been 
verified. 

3.  If a stressor is verified the veteran 
should be accorded a VA examination by a 
psychiatrist to determine the nature and 
etiology of any PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  The examiner is to be 
informed that only a stressor verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to produce PTSD; and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.

4.  Thereafter, the RO is requested to 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Robert P. Regan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


